DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s RESPONSE TO OFFICE ACTION/ AMENDMENT, filed May 14, 2021.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (RESPONSE, page 2), the objection to the title as set forth in the prior Office action dated February 17, 2021, page 2, is withdrawn.
In view of Applicant’s cancellation of claim 20, which included limitations interpreted under 35 U.S.C. 112(f) (pre-AIA  sixth paragraph), the claim interpretation as set forth in the prior Office action, pages 4-5, is withdrawn.
In view of Applicant’s amendment to independent claim 1, which now recites the allowable subject matter of now-cancelled claim 12, the claim rejections under 35 U.S.C. 103 as set forth in the prior Office action, pages 5-11, are withdrawn.  New claims 21 and 22 recite the allowable subject matter of claims 11 and 13, respectively, and are thus allowable.
Allowable Subject Matter
Claims 1-11, 13-19, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s method of a terminal apparatus, including the limitation: wherein the state where the predetermined program is not operating in the foreground is a state where the predetermined program is operating in a background.
 	Claims 2-11 and 13-19 depend from claim 1.
 	Regarding claim 21, the cited prior art fails to disclose or suggest Applicant’s method of a terminal apparatus, including the limitation: wherein at least a part of the plurality of characters and symbols is not displayed in the second notification region.
 	Regarding claim 22, the cited prior art fails to disclose or suggest Applicant’s method of a terminal apparatus, including the limitation: wherein the first notification region is displayed on the display unit by a push notification function included in an operating system of the terminal apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677